Fletcher, Presiding Justice.
Gloria Dean Smartwood Osborne filed a motion for contempt against her former husband, Allen L. Osborne, for his failure to pay alimony. She sought to join her ex-husband’s employer, Richwood & Associates, as a party to the contempt action. We granted the employer’s discretionary application to consider whether a party can add a Georgia corporation as a joint tortfeasor in a motion for contempt of a divorce decree. We reverse because the trial court did not have jurisdiction to consider the wife’s tort claim against the employer in this contempt action.
A contempt motion to enforce a divorce decree is an independent proceeding that is ancillary to the divorce action.1 Because a contempt action is not a new civil action, many provisions of the Civil Practice Act do not apply. Thus, a party is limited in the type of claims that may be brought2 and may not file either a counterclaim or cross-claim.3
Richwood was not a party to the original divorce action and the wife is not seeking to enforce its compliance with a decree to which it was not a party. Instead, her motion to join Richwood as a defendant alleges that the employer conspired with her former husband to defeat her efforts to enforce the trial court’s orders and judgment in the divorce action. Because the filing of a contempt motion is not tantamount to the filing of a complaint, the wife cannot allege a separate count for conspiracy against the husband’s employer as part of the contempt action. To bring a third-party conspiracy claim, she must *90file a new tort action. Therefore, we reverse the trial court’s order adding Richwood as a party in this action.
Decided September 9, 1996.
William R. Hurst, Michael D. Barber, for appellant.
Ballard, Stephenson & Waters, Billy J. Waters, for appellee.

Judgment reversed.


All the Justices concur.


 See Brown v. King, 266 Ga. 890 (472 SE2d 65) (1996).


 See, e.g., Blalock v. Blalock, 247 Ga. 548, 550 (277 SE2d 655) (1981) (holding that party may file motion to modify visitation rights in contempt proceeding); see generally Dan E. McConaughey, Georgia Divorce, Alimony and Child Custody, § 14-3 (describing limited authority of trial courts in contempt actions).


 See McNeal v. McNeal, 233 Ga. 836 (213 SE2d 845) (1975); Davis v. Davis, 230 Ga. 33, 34 (195 SE2d 440) (1973).